DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2019-0104692 filed in Republic of Korea on 08/26/2019) required by 37 CFR 1.55 as electronically retrieved on 06/05/2020.
Information Disclosure Statement
The information disclosure statement submitted on 05/14/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Specification
The disclosure is objected to because of the following informalities: 
	Specification page 6, lines 18-19 states “third resonance mirror” instead of “second resonance mirror” as supported by page 7, lines 1-2 and page 12, line 3 and throughout entire specification there is first resonance mirror and second resonance mirror, not third resonance mirror. 
	Specification page 9, line 6 states “130 including a laser light source 100” instead of “130 included in a laser light source 100”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite by being unclear in reciting, “wherein the second resonance mirror includes a third point corresponding to a part where the first resonance mirror is thickest from the third surface of the second resonance mirror, a fourth point corresponding to a part where the first resonance mirror is thinnest from the third surface of the second resonance mirror, and a second axis passing through the third point and the fourth point” (bolded for emphasis). Figure 3 of instant application shows that third point C and fourth point D are respectively the thickest and thinnest parts of the second resonance mirror NOT first resonance mirror. For purpose of examination on the merits Figure 3 is what is assumed as claimed in the indefinite part of the limitation of claim 4. 
Dependent claims 5-7 do not alleviate the indefiniteness from claim 4 and are rejected for incorporating the indefiniteness from claim 14.   
Claim 14 has similar issue as claim 4 and is not repeated with respect to compact prosecution. 
Dependent claims 15-18 do not alleviate the indefiniteness from claim 14 and are rejected for incorporating the indefiniteness from claim 14.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11, 12-13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0123308 A1 to Taniyama et al. (“Taniyama”).
Regarding independent claim 1, Taniyama teaches a laser light source (see title), comprising:
an airtight container 110 (“chamber 110”; Figure 24; paragraph 0064. Chamber capped on sides by windows 111 and 112. Paragraph 0065 states chamber 110 holds gas); and
a first resonance mirror 40/21 (“coherence adjuster” containing a “cylindrical pi[l]ano-convex lens”; Figure 24; paragraph 0113: 40 replaces output coupling mirror and serves similar purpose. Paragraph 0116 states that 21 has partially reflective coating 21P) and a second resonance mirror 40B/31 (“coherence adjuster” contains a “cylindrical plano-convex lens ”; Figure 24; paragraph 0169: 40B is in place of rear mirror and serves similar purpose. Paragraph 0172 states that 31 has highly reflective coating 31H) outside the airtight container 110,
wherein the first resonance mirror 40/21 includes a lens unit 21 and a reflection coating layer 21P,
the lens unit 21 includes a first surface (i.e., convex part of 21) and a second surface (i.e., plano part of 21), and
the first surface (i.e., convex part of 21) is inclined (i.e., curved) with respect to the second surface (i.e., plano part of 21).
Regarding claim 2, Taniyama teaches the first surface (i.e., convex part of 21) is disposed between the airtight container 110 and the second surface (i.e., plano part of 21).
Regarding claim 3, Taniyama teaches the second resonance mirror 40B/31 includes a third surface (i.e., plano part of 31) and a fourth surface (i.e., convex part of 31), and wherein the fourth surface (i.e., convex part of 31) is inclined (i.e., curved) with respect to the third surface (i.e., plano part of 31).
Regarding claim 9, Taniyama teaches without loss of anticipated another embodiment in Figures 13-14 wherein the second resonance mirror 130 (“rear mirror”; paragraph 0114) includes a third surface (i.e., flat surface of 130 coated with 130H) and a fourth surface facing each other (i.e., flat surface of 130 not coated with 130H), and
wherein the third surface (i.e., flat surface of 130 coated with 130H)  and the fourth surface (i.e., flat surface of 130 not coated with 130H) are parallel (i.e., as illustrated in Figure 13 and Figure 14 from both coordinate systems these surfaces are parallel each other) to each other.
Regarding claim 11, Taniyama teaches the first surface of the lens unit (i.e., convex part of 21) of the first resonance mirror 40/21 includes a plurality of inclined surfaces (i.e., convex part of 21) that are not parallel to each other (see Examiner’s Convex Part 21 Drawing, infra. As illustrated, the tangential to each point of the convex surface are not parallel each other).

    PNG
    media_image1.png
    652
    791
    media_image1.png
    Greyscale


Regarding independent claim 12, Taniyama teaches a laser crystallization apparatus (see paragraphs 0006, 0088, 0110: main purpose of laser unit is crystallizing an amorphous film), comprising:
a laser light source (see title) for generating laser light (see title); and
a stage (i.e., see explanation, infra) mounted with a substrate (see Figure 25 number 76 there is irradiation object. As made clear in paragraphs 0006, 0088 and 0110 there is amorphous layer crystallized on substrate. As per Figure 25 and paragraphs 0006, 0088 and 0110 there appears to be a stage by a basis in fact that the substrate and/or irradiation object is not floating and is supported),
wherein the laser light source (i.e., as defined, infra) comprises an airtight container 110 (“chamber 110”; Figure 24; paragraph 0064. Chamber capped on sides by windows 111 and 112. Paragraph 0065 states chamber 110 holds gas);
a first resonance mirror 40/21 (“coherence adjuster” containing a “cylindrical pi[l]ano-convex lens”; Figure 24; paragraph 0113: 40 replaces output coupling mirror and serves similar purpose. Paragraph 0116 states that 21 has partially reflective coating 21P)  outside the airtight container 110, and 
a second resonance mirror 40B/31 (“coherence adjuster” contains a “cylindrical plano-convex lens ”; Figure 24; paragraph 0169: 40B is in place of rear mirror and serves similar purpose. Paragraph 0172 states that 31 has highly reflective coating 31H)  outside the airtight container 110,
wherein the first resonance mirror 21 includes a lens unit (i.e., “cylindrical pi[l]ano-convex lens”) and a reflection coating layer 21P,
wherein the lens unit 21 includes a first surface (i.e., convex part of 21) and a second surface (i.e., plano part of 21)  facing each other (i.e., as per the coordinate system of Figure 24), and
wherein the first surface (i.e., convex part of 21)  is inclined (i.e., convex) with respect to the second surface (i.e., plano part of 21).
Regarding claim 13, Taniyama teaches the second resonance mirror 31 includes a third surface (i.e., plano part of 31) and a fourth surface (i.e., convex part of 31) facing each other (i.e., as per the coordinate system of Figure 24), and wherein the fourth surface (i.e., convex part of 31) is inclined (i.e., convex) with respect to the third surface (i.e., plano part of 31).

Regarding independent claim 19, Taniyama teaches laser light source (see title), comprising:
a container 110 (“chamber 110”; Figure 24; paragraph 0064. Chamber capped on sides by windows 111 and 112. Paragraph 0065 states chamber 110 holds gas); and
a first resonance mirror 40/21 (“coherence adjuster” containing a “cylindrical pi[l]ano-convex lens”; Figure 24; paragraph 0113: 40 replaces output coupling mirror and serves similar purpose. Paragraph 0116 states that 21 has partially reflective coating 21P); and
a second resonance mirror 40B/31 (“coherence adjuster” contains a “cylindrical plano-convex lens ”; Figure 24; paragraph 0169: 40B is in place of rear mirror and serves similar purpose. Paragraph 0172 states that 31 has highly reflective coating 31H) outside the container 110 facing the first resonance mirror 40/21,
wherein a first surface (i.e., convex part of 21)  and a second surface (i.e., plano part of 21) of the first resonance mirror 21 facing each other (i.e., in the coordinate system of Figure 24) are not parallel (i.e., convex versus planar), and
wherein a first surface (i.e., convex part of 31) and a second surface (i.e., plano part of 31) of the second resonance mirror 31 facing each other (i.e., in the coordinate system of Figure 24) are not parallel (i.e., convex versus planar).
Regarding claim 20, Taniyama teaches a thickest portion (i.e., given Figure 24’s coordinate system the thickest point is the middle of 21) of the first resonance 21 mirror and a thickest portion (i.e., given Figure 24’s coordinate system the thickest point is the middle of 31)  of the second resonance mirror 31 face each other (i.e., these points appear to be connected by the dotted horizontal line that runs through Figure 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Rejections of claims 3 and 8 using different interpretation than relied upon for rejection of claim 3, supra.  
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0123308 A1 to Taniyama et al. (“Taniyama”) in view of US 6,134,259 to Danziger et al. (“Danziger”).
	Regarding claims 3 and 8, Taniyama teaches of the second resonance mirror 21 that is almost completely reflective. 
	Taniyama does not teach of using a spiral type mirror for the almost completely reflective mirror.
Danziger states throughout specification that a problem encountered by Taniyama is divergence. Danziger removes the problems of divergence by use of spiral mirrors.
	Danziger teaches in Figure 1 of reflector mirror 20 (see column 6, lines 59-64) that may be spiraled as per column 8, lines 1-11 and Figure 3: Spiral surface 64 and reflective surface 62 for the reflective/spiral element 60. As illustrated in Figure 3 the claimed fourth surface 62 is curved/convex with respect to the claimed third surface that has  spiral face 64. Further, the third surface 64 of the reflector is disposed between the fourth surface 62 of the reflector and the container 24 that holds the gain medium 26.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Danziger’s spiral with Taniyama’s reflector would have been beneficial as stated in Danziger throughout specification and in abstract to decrease divergence and eliminate undesirable modes.
B. Rejection of claim 10 using same interpretation as anticipation rejections, supra.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0123308 A1 to Taniyama et al. (“Taniyama”) in view of US 6,134,259 to Danziger et al. (“Danziger”).
	Regarding claim 10, Taniyama does not teach of using a spiral type mirror for the output coupler. 
Danziger states throughout specification that a problem encountered by Taniyama is divergence. Danziger removes the problems of divergence by use of spiral mirrors.
	Danziger teaches in Figure 1 of output coupler 22 (see column 6, lines 59-64) that may be spiraled as per column 8, lines 30-34 and Figure 6 column 6, lines 54-59. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Danziger’s spiral with Taniyama’s output coupler would have been beneficial as stated in Danziger in column 8, line 66-column 9, line 4 to decrease divergence.
Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 4, wherein the first resonance mirror includes a first point corresponding to a part where the first resonance mirror is thickest from the second surface of lens unit of the first resonance mirror, a second point corresponding to a part where the first resonance mirror is thinnest from the second surface of the lens unit of the first resonance mirror, and a first axis passing through the first point and the second point, and wherein the second resonance mirror includes a third point corresponding to a part where the second resonance mirror is thickest from the third surface of the second resonance mirror, a fourth point corresponding to a part where the second resonance mirror is thinnest from the third surface of the second resonance mirror, and a second axis passing through the third point and the fourth point, and wherein an angle between the first axis and the second axis is 80° to 100°.
Dependent claims 5-7 contain allowable subject matter, because they depend on the allowed subject matter of claim 4. 

Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 14,wherein the first resonance mirror includes a first point corresponding to a part where the first resonance mirror is thickest from the second surface of the lens unit of the first resonance mirror, a second point corresponding to a part where the first resonance mirror is thinnest from the second surface of the lens unit first resonance mirror, and a first axis passing through the first point and the second point, and wherein the second resonance mirror includes a third point corresponding to a part where the second resonance mirror is thickest from the third surface of the second resonance mirror, a fourth point corresponding to a part where the second resonance mirror is thinnest from the third surface of the second resonance mirror, and a second axis passing through the third point and the fourth point, and an angle between the first axis and the second axis is 80° to 100°.
Dependent claims 15-18 contain allowable subject matter, because they depend on the allowed subject matter of claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895